DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered. 
Claims 1, 7, and 13 are amended and claims 2, 8, and 14 are canceled in response to the last office action. Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 are pending. Ramamurthy et al, Noh et al, and Wu et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorobets et al [US 2013/0024609 A1].
	As to claims 1, 7, and 13, Gorobets et al teach a data managing method for a rewritable non-volatile memory module [e.g., FLASH MEMORY DEVICE 90 in fig. 1], wherein the rewritable non-volatile memory module has a plurality of physical erasing units [e.g., “A method of operating on units of data in a non-volatile memory system is presented, where the memory system having a memory circuit organized into blocks of non-volatile memory cells that are erasable together” in paragraph 0024], and the memory managing method comprises:
receiving a write command for writing a plurality of first data into the rewritable non-volatile memory module [e.g., “The units of data either come from a host write or from a relocation operation” in Abstract];
when the plurality of first data are continuous data, writing the plurality of first data respectively into a plurality of first physical erasing units among the plurality of physical erasing units by using a single-page programming mode [e.g., “The Binary Update blocks map most of the data in units of Logical Group. Each Logical Group has a size that corresponds to the SLC block. So, one Binary block can store up to one Logical Group in which the pages are in sequential order of logical address” in paragraph 0092; “If the host data is less fragmented (medium size), where complete logical group can be had, it is written directly to the second layer 414” in paragraph 0114; “Conversely, a logical group is considered `cold` when it contains data that is seldom updated and is long sequential host writes because the logical group will remain relatively static requiring little or no rewrites” in paragraph 0121; ‘Longer writes’ among Host data writes are stored into LG Sorting Layer 414 in fig. 14], and recording first management information to identify the plurality of first physical erasing units for storing the plurality of first data, wherein the step of recording first management information to identify the plurality of first erasing units for storing the plurality of first data comprises:
recording an order of the plurality of first data [e.g., “1. Blocks are linked in the chain according to the order in which they were programmed” in paragraph 0084; “Each logical group in the second layer is ranked by its potential for future rewrites due to garbage collection. A temperature from a finite range is assigned to each logical group with the coldest logical group first to be evicted to the third layer. Ranking criteria include the rate of update the logical group is experiencing and the length of time the logical group is between updates. Logical groups relocated from the second memory layer to the third memory layer will be accessed at the third memory layer” in paragraph 0119; “1. Rank the relative activeness of addressable data units (Logical Groups) by assigning a `temperature` value to individual fragments. The Temperature value can be stored with the data itself or in a separate table, or alongside with addressing entries” in paragraph 0135];
identifying the plurality of first physical erasing units respectively storing the plurality of first data from the plurality of physical erasing units according to the first management information [e.g., “2. The least recently programmed block is selected as the SLC move/folding block, from which data may be moved/folded to the MLC write block” in paragraph 0085; “Early applications of flash memory have been mainly for storing media files such as music and video files for portable hosts. These files tend to be a long run of data of sequential logical addresses which fills up the memory block by block. … In this way, the addressing granularity is mainly at the block level as a page with a given logical address can be located by which block is storing the logical group it belongs to. Since the logical group is stored in the block in a self-indexed manner with its logical addresses in sequential order, the page can be quickly located” in paragraph 0015];
copying the plurality of first data from the plurality of first physical erasing units, and writing the plurality of first data into a third physical erasing unit among the plurality of physical erasing units by using a multi-page programming mode [e.g., “2. The least recently programmed block is selected as the SLC move/folding block, from which data may be moved/folded to the MLC write block” in paragraph 0085; “The MLC partition has MLC blocks for storing the data in higher density than the SLC blocks. Typically, data is stored MLC-block by MLC-block. Thus in a memory with D1 and D3 partitions, 3 SLC blocks is folded (relocated) to 1 MLC block” in paragraph 0093]; and
when the plurality of first data are not the continuous data, writing the plurality of first data respectively into a plurality of second physical erasing units among the plurality of physical erasing units by using the single-page programming mode [e.g., “The Binary Cache is used for some or all data. Data is stored in the Binary Cache with fine granularity of 1 or 8 (4 KB) sectors. Typically, the Binary Cache is used to cache small and random fragments of a page” in paragraph 0091; “The block management system implementing logical groups typically deals with updates and non-sequential writes by tracking them at the page level. It budgets a predetermined amount of resource for the page level tracking which manifests has limiting the number of logical groups having non-sequential or obsolete data” in paragraph 0016; ‘Short writes’ among Host data writes are stored into Fragment Caching Layer 412 in fig. 14].

As to claims 3, 9, and 15, Gorobets et al teach determining whether a plurality of logical addresses of the plurality of first data are continuous; when the plurality of logical addresses of the plurality of first data are continuous, determining that the plurality of first data are the continuous data; and when the plurality of logical addresses of the plurality of first data are not continuous, determining that the plurality of first data are not the continuous data [e.g., “The Binary Cache is used for some or all data. Data is stored in the Binary Cache with fine granularity of 1 or 8 (4 KB) sectors. Typically, the Binary Cache is used to cache small and random fragments of a page” in paragraph 0091; “The Binary Update blocks map most of the data in units of Logical Group. Each Logical Group has a size that corresponds to the SLC block. So, one Binary block can store up to one Logical Group in which the pages are in sequential order of logical address” in paragraph 0092].
As to claims 5, 11, and 17, Gorobets et al teach wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: marking the plurality of first physical erasing units by using a first flag [e.g., “a) Working within a limited dynamic range of temperature, (say 0=very cold, 7=very hot, in 3-bit temperature case) biasing the temperature to not go beyond the 0 values for extreme cold cases or saturating the temperature to not go beyond 7 at the extreme hot cases. In other word, all extreme cases have the same values, 0 or 7, after some point” in paragraph 0142; “When a logical group is written to the pool, one option is to assign an initial time stamp value of 0 (bias=0)” in paragraph 0150; “1. Rank the relative activeness of addressable data units (Logical Groups) by assigning a `temperature` value to individual fragments. The Temperature value can be stored with the data itself or in a separate table, or alongside with addressing entries” in paragraph 0135].
As to claims 6, 12, and 18, Gorobets et al teach wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: recording a binding relationship of the plurality of first physical erasing units into a lookup table [e.g., “FIG. 12 illustrates a logical group in the block management system. For simplicity of addressing, instead of tracking each page 62 independent, a group of pages is tracked as one unit. Essentially, the logical addressed space of the host system is partitioned into logical groups 350, each group being a subset of the logical address space defined by a range of LBAs or logical page numbers. For example, logical group LG0 is constituted from N logical pages with logical page nos. LP0 to LPN-1 and the next logical group LG1 is constituted from N logical pages with logical page nos. LPN to LP2N-1, etc.” in paragraph 0101].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/27/2022